Citation Nr: 0911726	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for endometriosis with 
cystic ovarian lesions.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  The Veteran's current hypertension disorder was not 
present in service or within one year of discharge and has 
not been linked by probative medical evidence to service.  

2.  The Veteran does not have a current diagnosis of 
fibromyalgia.

3.  The Veteran complained of and was treated for pelvic 
complaints and an ovarian cyst during service but the record 
contains no competent evidence of current endometriosis and 
cystic ovarian lesions disorders.  


CONCLUSION OF LAW

1.  A chronic hypertension disability was not incurred during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  A chronic fibromyalgia disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  A chronic endometriosis with cystic ovarian lesions 
disability was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Hypertension

The Veteran seeks service connection for hypertension stating 
that her blood pressure remained high after delivering her 
baby.

Service treatment records (STRs) show the Veteran was 
admitted to the Naval Hospital in April 1987 with symptoms of 
pregnancy, uterine not delivered, and pregnancy induced 
hypertension.  On labor and delivery her blood pressure was 
156/94.  She was treated with magnesium sulfate for 24 hours 
postpartum to stabilize and normalize her blood pressure.  In 
a May 1987 postpartum examination the provider found 
increased blood pressure that "still may be related to 
preeclampsia."  A February 1992 obstetrics/gynecology 
examination noted a family history of hypertension.

Private medical records show the Veteran was first diagnosed 
with hypertension in 2002 and was treated for essential 
hypertension.

In January 2008 the Veteran was accorded a compensation and 
pension (C&P) hypertension examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  During the examination the Veteran reported 
that she was diagnosed with preeclampsia when she was nearly 
nine months pregnant and that her blood pressure was high 
after she delivered her baby.  She stated that she did not 
start treatment for hypertension until 2001.  The physician 
noted that a diagnosis of hypertension was previously 
established.  Diagnosis was essential hypertension.  He 
opined that hypertension was less likely as not caused by or 
a result of pregnancy induced hypertension/preeclampsia.  The 
examiner provided the following rationale:

This Veteran was diagnosed with 
preeclampsia, a component of which is 
maternal hypertension.  This condition is 
alleviated upon delivery of the fetus.  
There are no known direct correlations 
between patients that had preeclampsia 
during their pregnancy and any risk of 
developing hypertension later in life.  
[The Veteran] has a family history of 
essential hypertension, and was not 
diagnosed with this until greater than 10 
years after her baby was born.

The Board finds that the VA examiner's opinion is entitled to 
great probative value as it was based on a review of the file 
and an examination of the Veteran and is therefore a fully 
informed opinion.  The examiner determined that the Veteran 
had essential hypertension that was not caused by 
preeclampsia. The evidence does not otherwise show that 
hypertension is related to preeclampsia or otherwise related 
to service many years earlier.  The Veteran's lay opinions of 
etiology and incurrence are not entitled to any probative 
value as she is not shown to be competent to diagnose medical 
conditions and provide etiological opinions.  The VA examiner 
reviewed the claims folder and opined that the current 
hypertension was not related to service.  There is no 
competent evidence of record to the contrary.  

In that regard, the Board also notes the 6 year lapse from 
the time of the Veteran's separation from service, finding no 
hypertension upon examination, until the 2002 diagnosis.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
hypertension disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Accordingly, service connection 
for hypertension on a direct basis and under the presumptive 
provisions of 38 C.F.R. § 3.309 must be denied.  

III.  Fibromyalgia

Service treatment records (STRs) show no complaints of or 
treatment for fibromyalgia.  The Veteran complained of and 
was treated for chronic pelvic pain, low back pain, and neck 
pain.

Private medical records dating from February 2002 to March 
2006 contain no mention of, treatment for, or a diagnosis of 
fibromyalgia.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection. Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current fibromyalgia disorder.  It follows 
that if there is no current disorder there obviously is no 
current disability.  In the absence of competent medical 
evidence of a current disorder and of any competent evidence 
relating the claimed current disorder to service, service 
connection for fibromyalgia must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328. 

The Board notes that a VA examination was not obtained with 
respect to the claim of service connection for fibromyalgia.  
However, the Board finds that the evidence, discussed above, 
which indicates that the Veteran did not have fibromyalgia 
during service, does not currently have fibromyalgia 
according to the post-service treatment records, as well as 
the absence of competent medical evidence of a possible nexus 
between service and the claimed fibromyalgia, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2008).  Accordingly, the Board finds no basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).




IV.  Endometriosis with cystic ovarian lesions

STRs include a January 1986 complaint of lower left quadrant 
pain.  A pelvic ultrasound showed a "left adnexal cystic 
lesion, most likely representing a left ovarian cyst."  Also 
in the differential were teratomas, serous and mucinous cyst 
adenomas, acute and chronic infection, endometrioma, and 
ectopic pregnancy.  Later that month, a left ovarian cyst was 
diagnosed.  In August 1986, the Veteran was seen with 
continued complaints of persistent left lower quadrant pain.  
A probable early IUP was diagnosed.  In April 1987, it was 
noted that the Veteran had a spontaneous vaginal delivery and 
preeclampsia.  In May 1987, the Veteran was examined, to 
include a pelvic examination, and the impression was normal 
post partum examination.  In July 1988, she had another 
normal pelvic examination.  In December 1989, she was seen 
complaining of break-through bleeding.  She was to continue 
Loovral to see if the bleeding stopped.  

In October 1991, she reported having pelvic pain for more 
than one year.  She was seen continuously for the pain, which 
was of questionable etiology.  In February 1992, the Veteran 
was treated for episodes of sharp pains in the lower left 
quadrant.  The examiner noted that she had a history of 
pelvic inflammatory disease (PID) and diagnoses of 
salpingitis, and left ovarian cyst.  The diagnostic 
impression noted her history of left lower quadrant pain, 
worse premenstrually associated with some gastrointestinal 
discomfort and infrequent bowel movements.  Her history of 
pelvic inflammatory disease was noted although there were no 
positive cultures.  Pelvic adhesions and possible 
endometriosis were suspected.  A May 1992 examination shows 
that the Veteran's reports of pain decreased but she 
continued to complain of left lower quadrant pain after a 
laparoscopy.  An ACBE and pelvic sonogram were noted to be 
within normal limits.  The plan was to increase bowel 
movements and soften the stool with Metamucil.  If relief of 
constipation did not relieve her pain, a gastrointestinal 
consultation was recommended.  She was thereafter treated for 
vaginitis but the service treatment records do not show that 
she had any further complaints of left lower quadrant 
symptomatology and/or gastrointestinal problems.  

Private medical records showed no pregnancy-related problems 
and no problems with menstrual cycles.  Annual gynecology 
examinations dated in April 1998, March 2002, July 2004, and 
July 2005 contained no mention or diagnosis of endometriosis 
or cystic ovarian lesions.  The records show the Veteran 
complaining of abdominal cramps and abdominal pain in 
November 2005.  Diagnosis was polyuria.  She complained of 
left lower quadrant pain.  Diagnosis was left lower quadrant 
abdominal tenderness, constipation, and stress incontinence.  
In December 2005, the assessment was left lower quadrant 
abdominal tenderness, constipation, and stress incontinence.  
The physician noted that an abdominal ultrasound would be 
scheduled to check for an ovarian cyst due to her prior 
medical history.  In January 2006, the Veteran was seen for 
follow up and continued to complain of constipation.  After 
reviewing the ultrasound results, irritable bowel syndrome 
was diagnosed.  The Veteran was not diagnosed with 
endometriosis or cystic ovarian lesions.  In February 2006, 
the Veteran reported that her quality of life was now much 
better.  The diagnosis of irritable bowel syndrome was 
continued.  

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has an endometriosis with cystic ovarian lesion 
disorder.  It follows that if there is no current disorder 
there obviously is no current disability.  In the absence of 
competent medical evidence of a current disorder and of any 
competent evidence relating any claimed current disorder to 
an injury in service, service connection for a claimed 
diagnosis of endometriosis and cystic ovarian lesions must be 
denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328. 

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the Veteran's 
assertions alone are not competent evidence to show that she 
has a diagnosed disability of endometriosis with cystic 
ovarian lesions, competent medical evidence is required to 
substantiate her claim.  The physician did not diagnose a 
current disability, after relevant testing was conducted, nor 
are there any other medical evidence of record to support her 
claim.  Accordingly, service connection for endometriosis 
with ovarian lesions must be denied.  

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), 
see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding 
that when a chronic disease is identified in service and at 
any time after service, service connection will be granted 
without the need for nexus evidence).  Having earlier found 
that the Veteran does not have a current endometriosis with 
cystic ovarian lesions disability, it follows that if there 
is no current disability there is no chronicity.

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, shows that even though the Veteran 
had complaints in service and a diagnosis of a left ovarian 
cyst, the competent medical evidence does not currently show 
such a disability, despite relevant testing.  Accordingly, a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2008). 
 Accordingly, the Board finds no basis for a VA examination 
to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in March 2006 apprised the Veteran 
of the information and evidence necessary to establish her 
claims for service connection.  She was advised of the 
evidence that VA would seek to provide and of the information 
and evidence that she was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  She was also informed him of how VA 
establishes disability ratings and effective dates in April 
2006.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus 
finds that the Veteran has been provided adequate notice in 
accordance with 38 U.S.C.A §§ 5103, 5103A with regard to her 
claims for service connection.

Regarding the duty to assist, STRs and private medical 
records have been obtained and made a part of the record.  In 
addition, the Veteran has been accorded a C&P examination 
with regard to her claim for service connection for 
hypertension; the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Finally, the Board notes that the Veteran currently has a 
diagnosis of irritable bowel syndrome but that she has not 
submitted a claim for such to the RO.  If she wishes to file 
a claim, she should do so with the RO.  

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for endometriosis with 
cystic ovarian lesions is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


